Citation Nr: 1701695	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-30 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and P.B.

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to August 1972.  He is the recipient of numerous awards and decorations, to include the Combat Action Ribbon and Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD, diabetes mellitus, bilateral tinnitus, bilateral hearing loss, and erectile dysfunction and assigned an initial rating for each disability, effective April 14, 2008.  The Veteran's claim for SMC based on the loss of use of a creative organ was also granted as of April 14, 2008.  In addition, his claims for service connection for a lumbar spine disorder and a cervical spine disorder were denied.

In August 2012, the Veteran and P.B. testified before the undersigned Veterans Law Judge sitting in Washington, D.C.  A hearing transcript has been associated with the record.

In May 2013, the Board took jurisdiction over the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) in addition to the issues that had been perfected for appeal.  The Board denied an initial rating in excess of 10 percent for bilateral tinnitus and a separate initial compensable rating for erectile dysfunction.  The Board further found that the assigned level of SMC based on the loss of use of a creative organ was proper.  The remainder of the issues, to include entitlement to higher initial ratings for PTSD, diabetes mellitus, and bilateral hearing loss; entitlement to service connection for lumbar spine and cervical spine disorders; and entitlement to a TDIU, were remanded for additional development.

In an October 2015 rating decision, the Agency of Original Jurisdiction (AOJ)  granted service connection for cervical spine degenerative disc disease and lumbar spine degenerative joint disease and degenerative disc disease as well as entitlement to a TDIU, effective October 22, 2008.  Such award was a full grant of the benefits sought on appeal with regard to these issues.  Further, as the Veteran has not appealed either the initially assigned evaluations or effective dates, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Also in October 2015, the AOJ issued a supplemental statement of the case addressing the remainder of the issues on appeal.  In such document, the AOJ increased the Veteran's initial rating for his PTSD to 50 percent, effective April 14, 2008.  However, inasmuch as a higher rating is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38   (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment in most areas, as a result of his psychiatric symptomatology, to include depression, lack of motivation, desire to isolate himself, crying spells, feelings of hopelessness, suicidal ideation without attempt, irritability, occasional episodes of violence, anxiety, suspiciousness, exaggerated startle response, occasional difficulty concentrating, difficulty communicating, sleep impairment, occasional auditory hallucinations, and occasional neglect of hygiene and household chores, without more severe manifestations that more nearly approximate total occupational and social impairment.

2.  For the entire appeal period, the Veteran's diabetes mellitus with erectile dysfunction requires restricted diet and insulin, but does not require regulation of activities.

3.  The Veteran's diabetes mellitus with erectile dysfunction resulted in a myocardial infarction and coronary artery disease as of March 6, 2010.

4.  As of March 6, 2010, the Veteran had a myocardial infarction and, thereafter, such disability and his coronary artery disease have been manifested by left ventricular dysfunction with an ejection fraction (LVEF) of 40 to 55 percent and an ability to perform a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, without chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or LVEF of less than 30 percent.

5.  For the entire appeal period, the Veteran's bilateral hearing loss results in no worse than Level I hearing acuity in the right ear and Level VII hearing acuity in the left ear.

6.  From March 6, 2010, to June 6, 2010, the Veteran was in receipt of a 100 percent disability rating for myocardial infarction and an additional 70 percent rating for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2016).

3.  A separate 100 percent rating from March 6, 2010, to June 6, 2010, and a 60 percent rating thereafter for myocardial infarction and coronary artery disease, associated with diabetes mellitus, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Codes 7913-7006 (2016).

4.  The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321,4.1-4.14, 4.85, Diagnostic Code 6100 (2016).

5.  From March 6, 2010, to June 6, 2010, but at no other time, the criteria for SMC at the housebound rate are met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350 (i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, April 2008, August 2008, and September 2008 letters, sent prior to the issuance of the rating decision on appeal, informed the Veteran of the information and evidence necessary to substantiate his underlying claims for service connection.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Thereafter, the Veteran appealed with respect to the propriety of the initially assigned ratings for his PTSD, diabetes mellitus, and bilateral hearing loss from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection were granted and initial ratings were assigned in the April 2009 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment and personnel records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded VA examination in December 2008, February 2009, and August 2014 in conjunction with the initial rating claims on appeal.  During the August 2012 hearing, P.B., a former social worker, opined that the February 2009 VA psychiatric examiner understated the severity of the Veteran's symptoms by assigning a Global Assessment of Functioning (GAF) score of 55.  P.B. opined that the Veteran's GAF score actually ranged from 5 to 35.  The Board finds that, while P.B. may be familiar with the DSM-IV through his history of social work, he lacks the training and expertise to render a competent opinion regarding the Veteran's GAF score as there is no indication that he has treated him in a clinical setting.  As such, his opinion to this effect is of no probative value.  The VA examiner's opinion regarding the Veteran's GAF score is far more probative than that of P.B., particularly as the examiner is a clinical psychologist and her assigned GAF score is consistent with all of those assigned by the Veteran's treating mental healthcare providers.  See, e.g., VA treatment records (November 8, 2010; July 27, 2011; July 31, 2012).  Accordingly, the February 2009 VA psychiatric examination is not inadequate on account of the assigned GAF score.

In a July 2016 brief, the Veteran's representative inferred that the August 2014 VA diabetes mellitus examination was, to some degree, inadequate because the "examiner failed to state why [functional impairment] concerning physical activity are relevant but do not result in restriction of activity."  The Board finds that such an explanation is not necessary as regulation of activities, which is required for a 40 percent rating under Diagnostic Code 7913, refers to "avoidance of strenuous occupational and recreational activities" so as not to aggravate diabetes mellitus, not to functional limitations due to diabetes mellitus.  Moreover, "regulation of activities" refers to physician recommendation against certain activities as opposed to the resulting functional impairment of diabetes mellitus, to which the Veteran's representative refers.  As such, the representative's assertion of inadequacy is without merit.

In sum, the Board finds that the VA examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations. Additionally, the Board finds that the February 2009 and August 2014 examinations comply with the relevant case law of Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), as the examiners fully described the functional effects caused by the Veteran's hearing disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the Veteran's initial rating claims has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the August 2012 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD, diabetes mellitus, and bilateral hearing loss was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining identified records and providing additional VA examinations so as to assess the nature and severity of his service-connected disabilities.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's May 2013 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).

In this regard, in May 2013, the matter was remanded in order to obtain updated VA treatment records, which were obtained in March 2014; obtain service personnel records, which were obtained in April 2014 and November 2015; obtain records from SSA, which were obtained in November 2014; and afford the Veteran VA examinations, which were conducted in August 2014.  Therefore, the Board finds that there has been substantial compliance with the Board's May 2013 remand directives, and no further action in this regard is necessary.  Id.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  PTSD

The Veteran seeks a rating in excess of 50 percent for his service-connected PTSD.  In this regard, such disability is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a).

Under Diagnostic Code 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In the instant case, the Veteran's claim was certified to the Board in November 2011 and, as such, the DSM-IV applies to his claim.

In this regard, the Board notes that the DSM-5 removed reference to Global Assessment of Functioning (GAF) scores.  However, as the DSM-IV governs the Veteran's claim, such scores are relevant to the evaluation of his PTSD.  A GAF score is another component considered to determine the entire disability picture for the Veteran.  The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

In the instant case, the Veteran has appealed the propriety of the initially assigned rating for his PTSD, which has been assigned a 50 percent rating, effective April 14, 2008.

During the February 2009 VA psychiatric examination, the Veteran reported that he experienced a desire to isolate himself, irritability, occasional difficulty concentrating, sleep impairment, feelings of hopelessness, and suicidal ideation without intent.  At that time, the Veteran was unemployed, lived with his stepdaughter, and reported a good relationship with his grandchildren.  The examiner assigned a GAF score of 55 and opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In August 2009, the Veteran reported a continuation of the symptoms reported during the February 2009 VA examination and that severe depression, lack of motivation, and difficulty communicating made it difficult to hold employment.

In November 2009, the SSA determined that the Veteran had been disabled since October 2008 due to back and psychiatric disorders.

In June 2010, P.B., a family member and former social worker, opined that the Veteran's psychiatric disorder caused him to disregard activities needed for day to day functioning, including personal hygiene and housekeeping chores, and that he appeared incapable of handling personal relationships.

From 2010 to 2012, the symptoms noted on the February 2009 VA examination waxed and waned.  Specifically, the Veteran the reported overall worsening on November 8, 2010; decreased irritability on December 22, 2010; increased anxiety on July 25, 2011; and increased irritability on March 28, 2012.  Nonetheless, the Veteran reported that he lived with a friend for a time and that he enjoyed spending time with his grandson; and treatment providers consistently assigned GAF scores of 55.  See, e.g., VA treatment record (November 8, 2010).

During the Board hearing in August 2012, the Veteran reported suicidal ideation with a plan and at least one episode of violence.  P.B. testified that the Veteran is initially amicable but that he becomes highly irritable after about one hour.  P.B. opined that the Veteran's symptoms warrant GAF scores from 5 to 35.

In August 2013, the Veteran reported that he is sad all the time, cries often, and cannot stand his children.  A GAF score of 50 was assigned.  See VA treatment record (August 27, 2013).

During the August 2014 VA psychiatric examination, it was noted that the Veteran had persistent depressive disorder as secondary to his PTSD.  As relevant to both psychiatric disorders, the Veteran reported intrusive thoughts and nightmares, feeling emotionally and physiologically distressed when reminded of his traumas, avoidance, loss of interest, feeling distant from others, feeling emotionally numb, developing negative beliefs, persistent irritability with anger outbursts, sleep disturbance, difficulty concentrating, exaggerated startle response, panic attacks, hypervigilance, depressed mood, fatigue and loss of energy, appetite disturbance, thoughts of suicide, hopelessness, worthlessness and guilt, low self-esteem, suspiciousness, anxiety and panic attacks more than once a week, and difficulty in establishing and maintaining effective work and social relationships.  Further, while he had no delusions or hallucinations on examination, the Veteran reported occasional auditory hallucinations.  

The Veteran noted that his daughter checks in on him, but they do not get along, and that he has very few friends.  With regard to his ability to work, he further reported that he feels irritated any time he leaves his house and worries that if he had to be around people more often, he would likely have episodes of violence and crying.  Following a full interview and mental status examination, the examiner opined that the Veteran's symptoms result in occupational and social impairment with reduced reliability and productivity.

In July 2016, the Veteran's representative asserted that the Veteran's "PTSD symptoms, sleep impairment, and compounding synergistic effects of narcotics to his PTSD" warrant a 100 percent rating.

Based on the foregoing, the Board finds that, throughout the appeal period, the Veteran's PTSD has been characterized by depression, lack of motivation, desire to isolate himself, crying spells, feelings of hopelessness, suicidal ideation without attempt, irritability, occasional episodes of violence, anxiety, suspiciousness, exaggerated startle response, occasional difficulty concentrating, difficulty communicating, sleep impairment, occasional auditory hallucinations, and occasional neglect of hygiene and household chores.  The lay and medical evidence of record shows that the Veteran has remained unemployed throughout the appellate period largely due to his irritability angry outbursts.  Since the death of his wife, the Veteran has an isolated life, barring strained relations with his children and few friends.  Additionally, the Veteran has suffered periods of severe depression with suicidal ideation and plans.  Thus, even though VA examiners opined that the Veteran's symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and reduced reliability and productivity, the Board finds that the Veteran's symptoms have resulted, at worst, in occupational and social impairment with deficiencies in most areas throughout the appeal period.  See 38 C.F.R. § 4.126(a).  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by a 70 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board finds that the next higher rating, 100 percent, is not warranted at any time during the appeal period.  While some of the Veteran's symptoms are similar to symptoms associated with a 100 percent rating, these levels of severity contemplate total occupational and social impairment.  Moreover, such deficiencies must be "due to" the symptoms listed for the 100 percent rating levels, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  That is, for instance, simply because the Veteran has suicidal ideation, and because the 100 percent level contemplates persistent danger to self and others does not mean his psychiatric disorder rises to the 100 percent level.  Indeed, the 70 and 100 percent criteria each contemplate some form of danger to self or others.

The Board finds that the Veteran's symptoms did not occur at the severity, frequency, or the duration required for a 100 percent rating.  In this regard, the Board finds that the Veteran's social and occupational impairment are not total.  The Board acknowledges that the Veteran has experienced serious social impairment; however, throughout the appeal period, he has maintained, albeit often strained, relationships with family, namely his daughter and P.B., his son-in-law's father, and a few friends, one of whom he lived with for a period of time.  Moreover, the record shows that the Veteran has been consistently cooperative and communicated with VA clinicians despite his short temper and unprovoked irritability.  Further, while the Veteran indicated difficulty in maintaining employment due to his difficulty being around people, the record does not show that his PTSD alone resulted in total occupational impairment.  In this regard, the record shows that he is unemployed due to a combination of disabilities, to specifically include his back disability, for which he has been awarded a TDIU.

Therefore, the Board finds that the difficulties the Veteran experiences as a result of his PTSD and associated depressive disorder are precisely the type contemplated by his current 70 percent rating.  Additionally, while the Veteran has experienced irritability with occasional episodes of violence and suicidal ideation with plan, the evidence does not suggest that such occur at the severity or frequency contemplated by a 100 percent rating, which is characterized by persistent anger of hurting self or others.  To that end, there is no evidence that the Veteran hurt anyone during the pendency of the appeal.  Further, the Veteran universally denied any attempt to take his own life, despite his suicidal ideation and plan, and he consistently provided assurances that he would not take the life of another.  See VA treatment records (July 6, 2009; May 13, 2010; March 22, 2012; January 23, 2014); Board hearing (August 2012).  Additionally, his family's decision to allow him to care for his grandson suggests that those closest to the Veteran do not perceive him as a persistent danger to hurting himself or others.  See VA treatment record (November 8, 2010).  

Despite P.B.'s report that the Veteran occasionally disregards his finances and hygiene, the other evidence of record, namely VA mental health treatment records, show that the Veteran has always been capable of maintaining his financial affairs and maintaining his hygiene.  Additionally, the Veteran's social relationship with his family and few friends and ability to interact with VA treatment providers and examiners is affirmative evidence against a finding that any intermittent inability to perform activities of daily living are so severe or frequent so as to result in total social impairment.  Furthermore, the Veteran's isolated report of auditory hallucinations and reports of occasional difficulty concentrating and difficulty communicating are not tantamount to the gross impairment in communication and persistent hallucinations contemplated by a 100 percent rating.  38 C.F.R. § 4.130.

For the reasons discussed previously, the Board affords no probative value to P.B.'s opinion that the February 2009 VA examiner understated the severity of the Veteran's symptoms by assigning a GAF score of 55 and that the Veteran's symptoms actually warranted GAF scores from 5 to 35.  See Board hearing (August 2012).  Accordingly, his opinion to this effect is of no probative value.  In contrast, the February 2009 VA examiner's opinion regarding the Veteran's GAF score carries significant probative weight, particularly as the examiner is a clinical psychologist and her assigned GAF score is consistent with those assigned by the Veteran's treating mental healthcare providers.  See, e.g., VA treatment records (November 8, 2010; July 27, 2011; July 31, 2012).

The competent GAF scores of record further support the Board's finding that the Veteran's symptoms result in occupational and social impairment in most areas, but not total occupational and social impairment.  Throughout the pendency of the appeal, the Veteran's mental health treatment providers assigned numerous GAF scores:  one was 50 and all others were 55.  GAF scores of 41 to 50 are indicative of serious symptoms (e.g.. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Veteran appears to have manifested such symptoms, namely suicidal ideation, at various times throughout the appeal period.  GAF scores of 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g.. few friends, conflicts with peers or co-workers).  The Veteran also appears to have manifested such symptoms, namely few friends and conflicts with others, throughout the appeal period.  When considered in light of the Veteran's actual symptoms, GAF scores between 50 and 55 further support no more than occupational and social impairment in most areas.
 
Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his PTSD disorder has been productive of no more than occupational and social impairment with deficiencies in most areas for the entire appeal period stemming from his April 14, 2008, date of service connection.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 114.  Accordingly, a 70 percent rating, but no higher, for PTSD is warranted.  However, a 100 percent rating for PTSD is not warranted at any time during the appellate period.  See Fenderson, supra.

In adjudicating the Veteran's initial rating claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent that a rating in excess of 70 percent is denied, the preponderance of the evidence is against such aspect of the claim.  Therefore, the benefit of the doubt doctrine is not applicable to the claim for a rating in excess of 70 percent for the Veteran's PTSD, and such aspect of his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

B.  Diabetes Mellitus

The Veteran seeks a higher initial rating for diabetes mellitus, which has been evaluated as 20 percent disabling as of April 14, 2008.

Diabetes mellitus is evaluated under Diagnostic Code 7913, which provides a 20 percent rating for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities); a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities' criterion for a 40 or 60 percent rating under Diagnostic Code 7913.  The criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).

Based on the evidence of record, the Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted.  In this regard, the Board notes that, to warrant a higher rating, the evidence must show diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Under Diagnostic Code 7913, the 40 percent criteria are conjunctive not disjunctive.  In other words, there must be insulin dependence and restricted diet and regulation of activities.

Here, the evidence of record shows the Veteran's diabetes mellitus requires insulin and a restricted diet.  While the record shows that the Veteran's diabetes mellitus causes functional impairment, such as limiting physical activity, it fails to show the Veteran's diabetes mellitus requires regulation of activities as contemplated by the Diagnostic Code.

In this regard, the December 2008 and August 2014 VA examination reports specifically show that the Veteran's diabetes mellitus does not require regulation of activities as part of medical management.  Indeed, the Veteran's treatment providers encourage him to exercise.  There is no medical evidence that the Veteran must avoid such activity to avoid hypoglycemic episodes.  See VA treatment record (March 21, 2009; February 5, 2010; July 28, 2010; November 24, 2010; March 23, 2011; November 9, 2012; April 3, 2013; September 9, 2013; November 12, 2013).  Therefore, because the evidence of record shows that the Veteran's diabetes mellitus has not required regulation of activities at any point in time during the course of the appeal, the Board finds that the Veteran's current diabetes mellitus symptoms do not more closely approximate the rating criteria for a rating in excess of 20 percent under Diagnostic Code 7913.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements and those of his representative and P.B., particularly their assertions regarding regulation of activities.  See Board hearing (August 2012); Brief (July 2016).  In this regard, each is competent to report what they see and feel.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, in this case, the medical evidence of record clearly shows that a physician has never indicated that regulation of the Veteran's activities is required on account of his diabetes mellitus.  For these reasons, a rating in excess of 20 percent for diabetes mellitus is not warranted.

Complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

In May 2013, the Board remanded the appeal to obtain a VA examination addressing any complications of the Veteran's diabetes mellitus.  At that time, the evidence showed reports of numbness in the extremities, which had been diagnosed as cervical radiculopathy and idiopathic neuropathy, and erectile dysfunction.  See VA treatment records (March 30, 2010; April 1, 2013); Board hearing (August 2014).  In this regard, the Board denied a separate initial compensable rating for erectile dysfunction as such was manifested by loss of erectile power without deformity of the penis.

In August 2014, a VA examiner reported that erectile dysfunction, myocardial infarction, and coronary artery disease are the only complications of the Veteran's diabetes mellitus.  The examiner explained that the cardiac conditions began on March 6, 2010, when the Veteran sought emergency treatment for chest pain; was hospitalized for myocardial infarction from March 6-11, 2010; and subsequently diagnosed with coronary artery disease.  See also private treatment records (March 6-11, 2010).  During his March 2010 hospitalization, the Veteran's LVEF ranged from 40 to 55.  In November 2010, his LVEF was 48.  The August 2014 VA examiner reported that the Veteran's estimated METS were greater than 3 but less than 5, with dyspnea, fatigue, and angina.

The Veteran's erectile dysfunction has been rated with his diabetes mellitus under Diagnostic Code 7913 and, as determined by the Board in May 2013, a separate initial compensable rating is not warranted.

However, the Board finds that a separate rating is warranted for the Veteran's cardiac conditions, namely coronary artery disease and myocardial infarction, which the August 2014 VA examiner clearly attributed to his service-connected diabetes mellitus.

Coronary artery disease is rated under Diagnostic Code 7005, which provides that a 10 percent rating is warranted for coronary artery disease resulting in a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent rating, is warranted for coronary artery disease resulting in a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; LVEF of less than 30 percent.  38 C.F.R. § 4.104.

Myocardial infarction is rated under Diagnostic Code 7006, which provides that a 100 percent rating is warranted during and for three months following myocardial infarction.  Thereafter, the disorder is rated under the same criteria as coronary artery disease.

In the instant case, the Board finds that, to assign separate ratings under these diagnostic codes would result in compensating the Veteran twice for the same manifestations of his heart disorder in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  Accordingly, the Board finds that the criteria set forth in Diagnostic Code 7006 are adequate to evaluate the Veteran's heart disorder and provide a greater benefit as such includes a 100 percent rating following a myocardial infarction.

Therefore, as of March 6, 2010, but no earlier, the Board finds that a separate 100 percent rating is warranted pursuant to Diagnostic Code 7006 as the Veteran suffered a myocardial infarction on such date.  Further, as of June 7, 2010 (i.e., three months after his myocardial infarction), a separate 60 percent rating is warranted for myocardial infarction and coronary artery disease.  

Specifically, from March 6, 2010, to June 6, 2010, a temporary 100 percent rating is warranted for a myocardial infarction incurred on March 6, 2010.  As the record is absent any evidence of subsequent myocardial infarction, a 100 percent rating for such is not warranted at any other time during the pendency of the appeal.  38 C.F.R. § 4.104, Diagnostic Code 7006.

From June 7, 2010, to present, the Board finds that a separate 60 percent rating, but no higher, is warranted for myocardial infarction and coronary artery disease.  Throughout the pendency of the appeal, VA and private treatment records clearly document LVEF from 40-55.  Additionally, the August 2014 VA examiner reported that the Veteran's coronary artery disease resulted in workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, and angina.  The next higher rating, 100 percent, is not warranted any time during the pendency of the appeal as the evidence affirmatively shows that the Veteran does not have chronic congestive heart failure, see VA examination (August 2014), and there is no evidence of  workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope or  LVEF of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

Finally, diabetic evaluations throughout the appeal period show that the Veteran does not have diabetic retinopathy or sensory foot disorders, to include peripheral neuropathy.  See VA treatment records (May 13, 2010; September 7, 2011; November 9, 2012).  Additionally, while the Veteran has been treated for pain and tingling in the upper extremities, which has been diagnosed as cervical radiculopathy, the evidence shows that he does not have diabetic complications of the upper extremities, that is, diabetic peripheral neuropathy.  See VA examination (August 2014)

For the foregoing reasons, the Board finds that the preponderance of the evidence is against an initial rating in excess of 20 percent for diabetes mellitus with erectile dysfunction; however, a separate 100 rating for myocardial infraction from March 6, 2010, to June 6, 2010, and a 60 percent rating thereafter for myocardial infarction and coronary artery disease is warranted.  In adjudicating the Veteran's initial rating claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent that a rating in excess of 20 percent for diabetes mellitus is denied, the preponderance of the evidence is against such aspect of the claim.  Therefore, the benefit of the doubt doctrine is not applicable, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

C.  Bilateral Hearing Loss 

The Veteran seeks a higher initial rating for bilateral hearing loss, which has been evaluated as noncompensably disabling as of April 14, 2008.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
 § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

During a February 2009 VA audiological examination, the Veteran reported that his primary concern was difficulty hearing.  The examiner recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
10
60
75
75
55
96
LEFT
15
90
+105
+105
79
86

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing in the right ear and Level III hearing in the left ear.  However, as the Veteran has an exceptional patter of hearing loss in the left ear, Table VIA is applicable and such results in Level VII hearing in such ear.  Where hearing loss is at Level I in one ear and Level VII in the other, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

During an August 2014 VA audiological examination, the Veteran reported that his primary concern was trouble hearing people.  The examiner recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
10
60
70
65
51
96
LEFT
25
85
105+
105+
80
92

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing in the right ear and Level II hearing in the left ear.  However, as the Veteran has an exceptional patter of hearing loss in the left ear, Table VIA is applicable and such results in Level VII hearing in such ear.  Where hearing loss is at Level I in one ear and Level VII in the other, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

No additional medical records reflect audiometric findings sufficient for rating purposes.  Furthermore, to the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms, he is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran believes his hearing loss is severe enough to justify a compensable rating.  Even after considering such contentions as to the effects of the disability on his occupation, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss does not meet the criteria for a compensable rating.  38 C.F.R. § 4.85, 4.86.  In adjudicating the Veteran's initial rating claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against such the claim.  Therefore, the benefit of the doubt doctrine is not applicable and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

D.  Other Considerations

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted. 

The Board has also considered whether these claims should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the first Thun element is not satisfied in the instant case.

The Veteran's service-connected PTSD is manifested by signs and symptoms such as depression, lack of motivation, desire to isolate himself, crying spells, feelings of hopelessness, suicidal ideation without attempt, irritability, occasional episodes of violence, anxiety, suspiciousness, exaggerated startle response, occasional difficulty concentrating, difficulty communicating, sleep impairment, occasional auditory hallucinations, and occasional neglect of hygiene and household chores.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule under Diagnostic Code 9411.  Moreover, the Federal Circuit has emphasized that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  Consequently, the Board finds that the psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.

The Veteran's service-connected diabetes mellitus with erectile dysfunction, and associated myocardial infarction and coronary artery disease, are manifested by signs and symptoms such as requiring restricted diet and insulin, left ventricular dysfunction, and decreased workload, which impair his ability to engage in sex and other physical activities, such as prolonged walking and climbing stairs.  See, e.g., VA examinations (August 2014).  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule under Diagnostic Codes 7913, which contemplates required dietary restrictions and insulin as well as more severe symptoms no present and Diagnostic Code 7006, which contemplates a three month period of convalescence following myocardial infarction followed by a low LVEF and decreased workload.  Consequently, the Board finds that symptoms of the Veteran's diabetes mellitus and its associated complications are fully addressed by the assigned ratings.  Review of the record does not reveal that the Veteran suffers from any symptoms that are not contemplated in the lists of symptoms found in the schedular criteria.

The Veteran's service-connected bilateral hearing loss has manifested by signs and symptoms such as requiring difficulty hearing noises and conversation, which impair his ability to communicate.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule under Diagnostic Code 6100, which contemplates hearing impairment.  Consequently, the Board finds that symptoms of the Veteran's bilateral hearing loss is fully addressed by the assigned rating.  Review of the record does not reveal that the Veteran suffers from any symptoms that are not contemplated in the list of symptoms found in the schedular criteria.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected PTSD, diabetes mellitus and associated complications, and hearing loss.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has been awarded a TDIU based on his service-connected disabilities as of October 21, 2008, the date he last worked as a truck driver.  As he was gainfully employed prior to such date, the Board finds that a TDIU has not been raised prior to October 21, 2008, and need not be addressed further herein.

Based on the Board's awards of increased and separate ratings herein, the issue of entitlement to special monthly compensation (SMC) at the housebound rate has been raised.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011) (requiring the Board to consider awarding SMC at the housebound rate if a veteran meets the requisite schedular or extraschedular criteria).

SMC provided by 38 U.S.C. 1114(s) is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  See 38 C.F.R. § 3.350(i).

From March 6, 2010, to June 6, 2010, the Veteran was in receipt of a 100 percent rating for service-connected myocardial infarction and 70 percent rating for PTSD.  As myocardial infarction and PTSD are separate and distinct disabilities and involve different anatomical segments or bodily systems, SMC at the housebound rate is warranted from March 6, 2010, to June 6, 2010.

However, SMC at the housebound rate is not warranted at any other time during the pendency of the appeal.  In this regard, while the Veteran has been awarded a TDIU since October 21, 2008, such was based on a combination of his service-connected disabilities rather than a single disability.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  Furthermore, the evidence does not show that any of the Veteran's service-connected disabilities singularly render him unemployable.  Rather, such reflect that it is a combination of his physical and psychiatric disabilities that resulted in his inability to secure and follow a substantially gainful occupation, thus allowing for the award of a TDIU.   Additionally, there is no indication that the Veteran is permanently housebound by virtue of his service-connected disabilities.

Therefore, from  March 6, 2010, to June 6, 2010, but at no other time, SMC at the housebound rate is granted.


ORDER

An initial rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.

A separate 100 percent rating from March 6, 2010, to June 6, 2010, and a 60 percent rating thereafter for myocardial infarction and coronary artery disease, associated with diabetes mellitus, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial compensable rating for bilateral hearing loss is denied.

From March 6, 2010, to June 6, 2010, but at no other time, SMC at the housebound rate is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


